Citation Nr: 0739379	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-39 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
osteoporosis of the pelvis, hip, and lumbar spine resulting 
from VA treatment for renal stones.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which, in pertinent part, 
denied entitlement to benefits under 38 U.S.C.A. § 1151 for 
the above condition.  

In December 2004, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the Newark RO.  A 
transcript of this hearing is of record.

The Board notes that in March 2007, after the appeal was 
certified to the Board, the veteran submitted an additional 
statement with out a waiver of RO consideration.  As this 
statement referred to evidence and argument that had already 
been submitted, there is no prejudice to the veteran by 
proceeding with the adjudication of the appeal without resort 
to remand to the RO for initial consideration.  

The Board further notes that in the veteran's July 2000 
original claim, she appears to raise the issue of whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for a low back 
disability.  Similarly, in an April 2006 statement, the 
veteran also appears to raise the issue of whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for renal stones.  These 
claims are referred to the originating agency for the 
appropriate action.


FINDING OF FACT

Osteoporosis of the pelvis, hip, and lumbar spine is not the 
result of an event not reasonably foreseeable, carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in the furnishing 
of medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for osteoporosis of the pelvis, hip, and lumbar 
spine have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. §§  3.358, 3.800 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in February 2007, subsequent to the 
initial adjudication of the claim, the RO notified the 
veteran of the evidence needed to substantiate her claim for 
benefits under 38 U.S.C.A. § 1151 (West 2002).  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.



With respect to the fourth element, the May 2005 VCAA letter 
contained a notation that the veteran should provide VA with 
any evidence in her possession pertinent to the claim on 
appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the February 2007 letter.  She also 
received information regarding the effective date or 
disability rating elements of her claim in March 2006, 
subsequent to the initial adjudication of her claim, however, 
since the claim is being denied, no disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a VA examination in February 2003.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).

The veteran filed her claim for compensation under the 
provisions of 38 U.S.C. § 1151 in July 2000.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C. § 1151 in effect prior to October 1, 1997, requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination 
is not applicable.  See VAOPGCPREC 40-97.  All Section 1151 
claims which were filed after October 1, 1997, must be 
adjudicated under the statutory provisions currently in 
effect, which essentially require a showing of negligence or 
fault on the part of VA or that the claimed condition is due 
to an event not reasonably foreseeable.




Analysis

The veteran contends that her osteoporosis was incurred as a 
result of a low calcium, low phosphorous diet that was 
prescribed by her VA doctor following treatment for renal 
stones in 1957.  The veteran's claims folders contains VA 
hospital records from 1957 and 1958 showing treatment for 
right renal and urethral calculi.  While these records do not 
contain evidence that the veteran was placed on a special 
diet following treatment, the veteran has submitted a copy of 
her diet dated from 1957.  It is unclear from the face of the 
documents how long the veteran was directed to stay on the 
diet.  The veteran has asserted that she was told to follow 
this diet for the remainder of her lifetime, and she 
maintains that she did so until 1997.  

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran was diagnosed with 
postmenopausal osteoporosis in December 1999.  A letter from 
her private physician also notes that the veteran's jaw and 
teeth have been weakened due to osteoporosis.  In support of 
her claim, the veteran submitted two statements from her 
current VA physicians.  The first statement, dated June 1998, 
notes that the veteran followed her low calcium diet from 
1957 to 1997 and that she currently has severe osteoporosis 
that could have resulted from the diet.  Similarly, the 
second letter, dated February 2000, states the veteran is 
currently being treated for osteoporosis and premature 
menopause and that the combination of lack of estrogen 
replacements and her low calcium diet may have contributed to 
her current osteoporosis.  In addition, the veteran was 
provided a VA examination in February 2003.  The examiner 
noted that diet is an important factor in causing 
osteoporosis and lack of calcium, phosphorous, and vitamin 
intake may cause osteoporosis.

The Board notes that while the record contains three medical 
statements finding that the veteran's osteoporosis may have 
been incurred as a result of her low calcium diet prescribed 
in 1957, these medical opinions are all speculative.  In 
Obert v. Brown, the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim. 
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).  The Board also notes that 
the veteran has submitted numerous authoritative writings 
noting that lack of proper calcium and phosphorous intake is 
an important factor in the development of osteoporosis.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, as discussed by the Board above, the 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert, supra; see also Beausoleil, supra.  As the 
authoritative writings of record do not provide any specific 
findings that the veteran's special diet caused her 
osteoporosis, they are considered speculative.  Finally, 
assuming without conceding that the veteran followed a low 
calcium diet from 1957 to 1997, the Board notes that the 
record contains no medical evidence that VA's prescription of 
a low calcium diet in 1957 was the result of carelessness, 
negligence, lack of proper skill, an error in judgment, an 
event that was not reasonably foreseeable, or any similar 
instance of fault on the part of VA.  Indeed, according to 
the veteran's hearing testimony and written statements, the 
diet was prescribed in order to treat the kidney condition 
extant at the time, and to prevent recurrence thereafter, 
based on the best medical knowledge available to the VA 
physicians at the time.

The Board has considered the various statements submitted by 
the veteran in support of the claim.  However, in the absence 
of evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of medical 
opinions, the Board must find that her contentions with 
regard to the etiology of her current disability to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As the statutory provisions of 38 U.S.C.A. § 1151 have not 
been met, the claim must be denied.



								[Continued on next 
page]

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
osteoporosis of the pelvis, hip, and lumbar spine resulting 
from VA treatment for renal stones, is denied.



____________________________________________
JONATHAN B. KRAMER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


